  Case 20-30624        Doc 24    Filed 03/22/21 Entered 03/22/21 14:09:45          Desc Main
                                   Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NORTH DAKOTA


In re:                                              Bky. Case No. 20-30624
                                                    Chapter 7
Lynn Marlene Larson,
                                                    ORDER
                 Debtor.
________________________________/

          On February 26, 2021, the Bankruptcy Trustee filed a Motion for Approval of Sale of

Property, seeking court approval of an auction sale of mineral interests owned by the

bankruptcy estate and authorization to pay auctioneer fees. Doc. 21. The Trustee served

the motion and notice on creditors. The Court received no objections. Based on the

information provided by the Bankruptcy Trustee and documents filed in this case, the Court

finds that the proposed sale is fair and reasonable and in the best interests of the bankruptcy

estate.

          IT IS ORDERED that the Motion for Approval of Sale of Property is GRANTED. The

Trustee is authorized to sell the bankruptcy estate’s life estate interest in all of the oil, gas,

casinghead gas, casinghead gasoline, all liquid hydrocarbons, and other minerals, including,

but not limited to, sulphur, coal, gravel, clay, uranium and other ores containing fissionable

materials, in the parcel described below, on BKAssets.com.

          The mineral rights are located in Billings County, North Dakota, as follows:

                 Township 141 North, Range 99 West
                 Section 24: SW¼
                 Section 26: N½N½

          The Trustee is also authorized to execute documents necessary to effectively sell

the asset and convey title to the purchaser at the sale. Additionally, the Bankruptcy

Trustee may pay the auctioneer’s fees and costs of the sale listed in the motion at the

                                                1
 Case 20-30624      Doc 24    Filed 03/22/21 Entered 03/22/21 14:09:45       Desc Main
                                Document     Page 2 of 2



conclusion of the auction. Upon completion of the sale, the Trustee shall file a Report of

Sale.

        Dated this 22nd day of March, 2021.

                                                  /s/ Shon Hastings
                                                  Shon Hastings, Judge
                                                  United States Bankruptcy Court




                                              2
